DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, see Pages 7-8, filed April 12, 2022, with respect to specification objections and 112 rejections have been fully considered and are persuasive.  The specification objections and 112 rejections have been withdrawn. 
Applicant's arguments, see Pages 8-11, filed April 12, 2022, with respect to prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that Baijens et al. (WO 2006/010735; hereinafter Baijens; already of record; see attached English translation for page and paragraph numbers) does not teach nor suggest that the transfer function links at least one input variable with an output variable of the hydraulic brake system, a controller that generates a parking brake activation signal using the controller in response to the error signal, and controls the parking brake based on the parking brake activation signal, the examiner respectfully disagrees.  The transfer function links at least one input variable with an output variable of the hydraulic brake system is disclosed by Baijens in at least Page 3 Para 0010 and 0002 and Page 6 and Para 0008-0009.  The expected vehicle deceleration is determined by inputting a pressure request, as well as the vehicle mass and pitch.  Based on these values being inputs and the deceleration value being an output, Baijens discloses of this limitation.  Baijens discloses of a controller that generates a parking brake activation signal using the controller in response to the error signal and controls the hydraulic brake system based on the parking brake activation signal in Page 6 Para 0008 and 0013-0014, as it is disclosed that an error signal is generated when a threshold has been exceeded and it results in a parking brake being activated.  Therefore, all of these limitations are disclosed by Baijens.  
In regards to the argument that Baijens does not disclose of taking brake fluid from a brake fluid reservoir and adding the brake fluid to the brake system if there is no brake force request and when the motor vehicle is at a complete stop having a velocity of zero, the examiner does agree that this is not specifically disclosed by Baijens.  However, this limitation is taught by Gottwick (DE 10254818; see attached translation for paragraph numbers; already of record from IDS) and this limitation was previously rejected as being taught by Baijens in view of Gottwick in the previous claim 6.  No additional arguments concerning Baijens in view of Gottwick have been submitted.  A detailed rejection follows below.  
Claim Objections
Claims 19-24 are objected to because of the following informalities:  
In claims 19-24, “blake fluid reservoir” should read -- brake fluid reservoir --.  
In claims 20, 22, and 24, “similated brake temperature” should read -- simulated brake temperature --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-9, 13-14, and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baijens et al. (WO 2006/010735; hereinafter Baijens; already of record; see attached English translation for page and paragraph numbers) in view of Gottwick (DE 10254818; see attached translation for paragraph numbers; already of record from IDS).
In regards to claim 13, Baijens discloses of a motor vehicle (Abstract) comprising: 
a brake system having a transfer function representative of a decreasing acceleration of the motor vehicle, wherein the transfer function links at least one input variable with an output variable of the hydraulic brake system (Abstract, Page 3 Para 0010 and 0002, Page 6 Para 0008-0009; where determining an expected deceleration output based on a pressure demand, vehicle mass, and pitch as inputs and comparing it to an actual deceleration value would be completed by a transfer function); and 
a brake controller that records the decreasing acceleration of the motor vehicle as a value based on the transfer function, compares the value to a threshold such that an error signal is generated if the value exceeds the threshold (Abstract, Page 3 Para 0010, Page 6 Para 0008; where a “defect” is an error signal), generates a parking brake activation signal using the controller in response to the error signal, and activates a parking brake based on the parking brake activation signal to apply additional braking force (Page 5 Para 0013-0014, Page 6 Para 0001, 0008, and 0013-0014)…
	However, Baijens dos not specifically disclose of wherein the controller transfers brake fluid from a brake fluid reservoir to the brake system if there is no brake force request and if a velocity of the motor vehicle is zero.
Gottwick, in the same field of endeavor, teaches of wherein the controller transfers brake fluid from a brake fluid reservoir to the brake system if there is no brake force request and if a velocity of the motor vehicle is zero (Para 0026).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle, as taught by Baijens, to include the controller transfers brake fluid from a brake fluid reservoir to the brake system if there is no brake force request and if a velocity of the motor vehicle is zero, as taught by Gottwick, in order to ensure the functionality of the braking system (Gottwick Para 0001). 
In regards to claim 14, Baijens in view of Gottwick teaches of the motor vehicle as claimed in claim 13, wherein the controller generates a driver information signal in response to the error signal (Baijens Page 6 Para 0013-0014).
In regards to claim 19, Baijens in view of Gottwick teaches of the motor vehicle as claimed in claim 13, wherein the controller transfers the brake fluid from the blake fluid reservoir to the brake system when the motor vehicle is located on an incline (Gottwick Para 0026; where “when the motor vehicle is located on an incline” is an intended use and does not further limit the claim; additionally/alternatively, there is no reason why the brake fluid transfer taught by Gottwick would not be capable of performing the fluid transfer when the vehicle is at least at a some incline).
The motivation of combining Baijens and Gottwick is the same as that recited in claim 13 above.  
In regards to claim 20, Baijens in view of Gottwick teaches of the motor vehicle as claimed in claim 19, wherein the controller transfers the brake fluid from the blake fluid reservoir to the brake system when the motor vehicle is located on an incline for a predetermined duration or as long as a measured or similated brake temperature is above a threshold value (Gottwick Para 0026 and 0028).
The motivation of combining Baijens and Gottwick is the same as that recited in claim 13 above.  
In regards to claims 1 and 7, the claims recite analogous limitations to the combination of claims 13 and 18, and are therefore rejected on the same premise.  
In regards to claim 2, Baijens in view of Gottwick teaches of the method as claimed in claim 1 further comprising recording with the controller a brake pressure request signal of the motor vehicle as the value that is representative of the transfer function of the brake system (Baijens Abstract, Page 2 Para 0011, and Page 6 Para 0003).
In regards to claims 3, 8-9, and 21-24 the claims recite analogous limitations to claims 14, 2, 14, 19, 20, 19, and 20, respectively, and are rejected on the same premise.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baijens in view of Gottwick, as applied to claim 13, further in view of Lavoie et al. (US 20170106869; hereinafter Lavoie; previously of record).
In regards to claim 15, Baijens in view of Gottwick teaches of the motor vehicle as claimed in claim 13.  
However, Baijens in view of Gottwick does not teach that the controller generates a vehicle limit signal indicative of a maximum velocity of the motor vehicle in response to the error signal, wherein the maximum velocity is limited to a pre-determined value.
Lavoie, in the same field of endeavor, teaches that the controller generates a vehicle limit signal indicative of a maximum velocity of the motor vehicle in response to the error signal, wherein the maximum velocity is limited to a pre-determined value (Abstract, Para 0003, 0088-0089, claim 1; where the control mode is activated by the error signal).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor vehicle as claimed in claim 13, as taught by Baijens in view of Gottwick, to include the controller generates a vehicle limit signal indicative of a maximum velocity of the motor vehicle in response to the error signal, wherein the maximum velocity is limited to a pre-determined value, as taught by Lavoie, in order to prevent the speed of a vehicle to be above a limit where systems become unreliable (Lavoie Para 0002). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663